UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6570



DOUGLAS JAMES UPRIGHT,

                                             Plaintiff - Appellant,

          versus

BOB SMITH; NURSE BARRY; NURSE WAVER; DOCTOR
LANE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-96-154-5-BR)


Submitted:   August 15, 1996              Decided:   August 21, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed as modified by unpublished per curiam opinion.


Douglas James Upright, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court but modify the dismissal to be without prejudice. Upright v.
Smith, No. CA-96-154-5-BR (E.D.N.C. Mar. 22, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2